Citation Nr: 1757977	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March to July 1999 with additional service in the Army National Guard and Army Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this case resides with the RO in Newark, New Jersey.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned at the RO in Newark, New Jersey.  A transcript of the hearing is of record.

In December 2016, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's current ankle disabilities were not incurred during any period of ACDUTRA or INACDUTRA and are otherwise unrelated to his period of active duty service.





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the December 2016 Board remand, the Veteran was afforded the opportunity to identify relevant treatment records, his periods of service were verified, available records were obtained, and a VA examination and opinion were obtained which adequately responded to the issues identified in the prior remand.  These actions substantially comply with the prior remand directives.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  The term "active military, naval, or air service" includes active duty, any reserve service periods of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his current ankle condition is related to an ankle injury he suffered during annual training in May 2001.  Available service and personnel records show a May 2001 individual sick slip noting a sore ankle.  A two-week profile prohibiting running, jumping and marching was indicated.  Thereafter, a November 2001 annual medical certificate shows that the Veteran denied having any current medical problems or having sought treatment for any medical problems; he was found to be fully fit.

In February 2011, the Veteran submitted the present claim for service connection for an ankle disability and in December 2016, the Board remanded the appeal for an examination and opinion.  In January 2017, a VA examiner diagnosed the Veteran with bilateral ankle arthritis based on radiographic testing.  The examiner concluded that it was less likely as not that the current disability was related to service.  The examiner noted, however, that he was unable to find the claimed in-service treatment for the ankle.  Since there was some question as to whether the examiner had reviewed the entire claims file, the AOJ requested another opinion.

In August 2017, a different VA physician opined, after reviewing the claims file, that it was less likely as not that any current ankle disability was related to service, to include the May 2001 notation of a sore ankle.  The examiner noted that she had considered the Veteran's lay statements and found the Veteran to be competent and credible to report his observations relating to his ankles.  However, she reasoned that although the May 2001 record noted a sore ankle, there was no indication as to which ankle - right or left - was involved, and the disposition of patient duty was limited to no running, jumping, marching and/or physical fitness testing for only two weeks.  Given this, and because subsequent records were negative for findings related to his ankles, she reasoned that it was likely that the May 2001 sore ankle event was acute, transient and self-limited.  She additionally noted that while post-service treatment records showed various conditions relating to his ankles including bilateral ankle pain, peroneal tendonitis and foot/ankle instability, none of these diagnoses indicated any suggested etiology.  Moreover, while the January 2017 VA examination revealed X-ray evidence of mild osteoarthritis of the bilateral tibiotalar joints, they were without acute fracture, dislocation, bilateral enthesopathy involving the lateral malleolus, or plantar posterior calcaneal tuberosity.

Based on the above, the Board finds that the weight of the evidence is against the claim.  While the January 2017 VA opinion does not appear to have been based on a thorough review of the claims file and therefore is entitled to little, if any, probative value, the August 2017 opinion was provided by a VA physician after a review of the claims file and is supported by a reasoned opinion that is consistent with the evidence of record.  As such, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner considered the Veteran's contention that his current ankle disabilities are related to the May 2001 injury, however, she essentially concluded that the most likely scenario was that the in-service injury was acute and transitory and therefore resolved before any of his current disabilities developed.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Although the rationale for this conclusion depended in part on the lack of evidence showing ankle problems after the injury, it was also based on other factors such as affirmative evidence showing that the May 2001 duty limitation only lasted for two weeks.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence, which, in this case, the examiner appears to have done.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Furthermore, to the extent the Veteran asserts the existence of a medical nexus between his current ankle disabilities and his in-service injury, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)).

Here, the matter of whether the Veteran's current bilateral ankle disabilities are etiologically-related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

In sum, the most probative evidence of record shows that the Veteran's current ankle disabilities are unrelated to the May 2001 injury involving a sore ankle during annual training.  The Board notes that the Veteran specifically attributes his current disabilities to this particular event and does not contend that his ankle disabilities are related to his period of active duty or to any other period of ACDUTRA or INACDUTRA.  Regardless, the Board observes that there is no evidence otherwise indicating that any current ankle disability was incurred or aggravated in the line of duty for any other period of ACDUTRA or INACDUTRA or that any current disability was incurred in his period of active duty service or that arthritis onset or was noted during active duty or the subsequent presumptive period.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim for service connection for a bilateral ankle disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for a bilateral ankle disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


